DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,799,126 (Ratcliffe et al.) in view of U.S. Patent Application Publication 2016/0202113 (Petricevic).
With regards to claim 1, Ratcliffe et al. discloses a method and system for detecting structural anomalies composites comprising, as illustrated in Figures 1-7, a method for testing a fiber composite component (e.g. composite section or body panel of automobile or ship hull; column 1, lines 13-17; column 3, 6-8; lines 15-18); the fiber composite component including a sensor device 110 integrated (column 8, lines 5-62; Figure 2A) on the fiber composite component (as observed in Figure 1); the sensor device 10 having a sensor module 10 that is a micromechanical sensor (MEMS) module (column 3, lines 26-35); setting the fiber composite component into a test vibration (e.g. test vibration created by excitation force 120, like a hammer; column 2, lines 16-17; column 3, lines 8-9; Figure 1) by external application (e.g. external application is by the hammer 120 as observed in Figure 1; column 2, lines 16-17; 
The only differences between the prior art and the claimed invention are the sensor device integrated therein in the fiber composite component; and the sensor device includes a flexible circuit carrier having the sensor module that is the MEMS module.
Petricevic discloses a fiber composite component with a measuring device integrated therein comprising, as illustrated in Figures 1-6, a fiber composite component 9 (paragraphs [0032],[0046]; Figures 1,5) including a sensor device M integrated therein (paragraphs [0046],[0047]; Figure 5), the sensor device M,11 including a flexible circuit carrier 7,4 (e.g. flexible plate integrated with printed circuit board; paragraph [0042]) having a sensor module 1 (e.g. transducer; paragraph [0040]) that is a micromechanical sensor (MEMS) module (paragraphs [0031],[0040]) configured to ascertain an acceleration value (e.g. paragraph [0052]).  (See, paragraphs [0040] to [0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the sensor device integrated therein in the fiber composite component; and the sensor device includes a flexible circuit carrier having the sensor module that is the MEMS module as suggested by Petricevic to the system of Ratcliffe et al. to provide a force-locked and material-locked manner where the sensor device and the flexible circuit carrier form a single-piece element which can be easily and reliably integrated into the fiber composite component and to establish better connection between the sensor device and the electronics on the flexible circuit carrier without external interference and being damaged by mechanical stresses that are 
With regards to claims 2-4, Ratcliffe et al. further discloses, in column 6, lines 1-23 and lines 46-47, the concept of detecting the fiber composite component about a presumably undamaged structure, and after numerous inspections comparisons; however, does not explicitly specify and disclose these claimed features and limitations (the reference signal is obtained by setting, in a new state of the fiber composite component, the fiber composite component into a reference vibration by applying a reference pulse to a reference site of the fiber composite component; capturing the reference signal representing a reference vibration value of the reference vibration using the sensor device, the reference signal being one of (i) the captured reference signal and (ii) a signal derived from the captured reference signal; the reference pulse is essentially identical to the test pulse; the reference site corresponds essentially to the test site) as in these claims.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of obtaining the reference signal by applying the same parameters, characteristics and properties to an undamaged fiber composite component at its manufacturer or before using the fiber composite component to create an initial reference baseline so that when one performs a detection of the fiber composite component in the future, one has a baseline reference to compare it with to distinguish whether the fiber composite component under detection is different from its initial reference baseline standards and to determine the properties and health of the fiber composite component under detection without departing from the scope of the invention.
With regards to claim 5, the claim is directed to an apparatus claim and is rejected for the same reasons as set forth above.    
With regards to claim 6, Ratcliffe et al. further discloses the device is configured to execute a computer program to set the fiber composite component into the test vibration, 
With regards to claim 7, Ratcliffe et al. further discloses the computer program is stored on a machine-readable storage medium (e.g. RAM or some form of mass data storage; column 6, lines 57-67).
With regards to claim 8, Ratcliffe et al. further discloses the fiber composite component is a body component for a vehicle (e.g. automobile; column 1, lines 13-17).

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELEN C KWOK/Primary Examiner, Art Unit 2861